          Case 1:20-cv-00365-PGG Document 8 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 BOARD OF TRUSTEES OF 1199/SEIU
 GREATER NEW YORK BENEFIT FUND
 and BOARD OF TRUSTEES OF 1199/SEIU
 GREATER NEW YORK EDUCATION                                            ORDER
 FUND,
                    Plaintiffs,                                   20 Civ. 365 (PGG)
               - against -

 AMBOY CARE CENTER, INC.

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled for June 18, 2020 will take place at 11:00

a.m. by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than June 15, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       June 1, 2020
